           Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                                   No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to:          No. 18-cv-319-WJ
                                   No. 18-cv-744-WJ

                          MEMORANDUM OPINION AND ORDER
                       GRANTING SUNNYSIDE GOLD CORPORATION'S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
                           ON STATUTE OF REPOSE GROUNDS

        THIS MATTER comes before the Court on Defendant Sunnyside Gold Corporation's

Motion for Partial Summary Judgment on Statue of Repose Grounds, Doc. 962, filed December

17, 2020 ("Motion") and Defendant Sunnyside Gold Corporation's Motion for Partial Summary

Judgment on Nuisance Claims, Doc. 963, filed December 17, 2020.

Scope of Order

        Sunnyside Gold Corporation ("SGC") moves for a partial summary judgment order that

SGC is not liable on the State of Utah's and the Allen Plaintiffs' tort claims against SGC to the

extent such tort claims are predicated on SGC's design and construction of American Tunnel

Bulkheads1 Nos. 1, 2 and 3, on the grounds that such claims are barred by Colorado's six-year

statute of repose. This Order relates only to the Allen Plaintiffs' tort claims against Sunnyside Gold

Corporation. It does not pertain to the State of Utah's tort claims because SGC and Utah entered

into a final settlement agreement and agreed to withdraw SGC's Motion for Partial Summary

Judgment on Statute of Repose Grounds as to Utah. See Doc. 1139, filed March 15, 2021.

Serial Motions for Summary Judgment


1
  Bulkheads are permanent concrete fixtures, reinforced with rebar, approximately 10 feet thick, which are installed
in mine tunnels to block the flow of water through the tunnel. See SJC letter to Colo. Division of Minerals and
Geology, dated February 8, 2001, Doc. 962-10, filed December 17, 2020.
         Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 2 of 8




       The Allen Plaintiff's state that SGC filed four motions for partial summary judgment and

assert that the Court should strike those motions because SGC failed to articulate a reason why

four motions are necessary. See Response at 11. The Allen Plaintiff's also state that if SGC had

combined the partial summary judgment motions, the briefing would have exceeded the District

Court's page limits set forth in the Local Rules. The Court denies the Allen Plaintiffs' request to

either strike the motions or to require SGC to consolidate motions to comport with page limits.

There are many parties with different claims and defenses, each having different legal and factual

issues. The separate motions for partial summary judgment filed by SGC in this particular complex

multidistrict case will help expedite the resolution of issues in this case. Extended page limits

likely would be required, and granted, if SGC had filed one motion addressing the four issues.

Background

       SGC states that the Allen Plaintiffs' tort claims against SGC "are predicated on SGC's

design and construction of several engineered concrete bulkheads" in the American Tunnel which

"were used to isolate the Sunnyside Mine and restore the natural hydrology of the region." Motion

at 1-2. The bulkheads were completed by December 2002. See Motion at 2.

       According to Plaintiffs, one consequence of SGC's bulkhead construction was
       water backing up into the Gold King Mine. On August 5, 2015, more than a decade
       after SGC completed construction of the relevant bulkheads, EPA and its contactors
       released over 3,000,000 gallons of water from the Gold King Level 7 adit2 and
       allegedly caused Plaintiffs' damages.

Motion at 2. SGC contends that the Allen Plaintiffs' tort claims against SGC claims are barred by

Colorado's six-year statute of repose.

Statute of Repose




2
 "An 'adit' is a horizontal passage into a mine." Allen Plaintiffs' Second Amended Complaint at
103, ¶ 322, Doc. 445, filed January 21, 2020.
                                                2
         Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 3 of 8




       Colorado's statute of repose states in relevant part:

       (1)(a) Notwithstanding any statutory provision to the contrary, all actions against any
       architect, contractor, builder or builder vendor, engineer, or inspector performing or
       furnishing the design, planning, supervision, inspection, construction, or observation of
       construction of any improvement to real property shall be brought within the time
       provided in section 13-80-102 after the claim for relief arises, and not thereafter, but in
       no case shall such an action be brought more than six years after the substantial
       completion of the improvement to the real property, except as provided in subsection
       (2) of this section.
       ...

       (c) Such actions shall include any and all actions in tort, contract, indemnity, or
       contribution, or other actions for the recovery of damages for:

       (I) Any deficiency in the design, planning, supervision, inspection, construction, or
       observation of construction of any improvement to real property; or

       (II) Injury to real or personal property caused by any such deficiency; or

       (III) Injury to or wrongful death of a person caused by any such deficiency.
       ...

       (3) The limitations provided by this section shall not be asserted as a defense by any
       person in actual possession or control, as owner or tenant or in any other capacity, of
       such an improvement at the time any deficiency in such an improvement constitutes the
       proximate cause of the injury or damage for which it is proposed to bring an action.

Colo. Rev. Stat. § 13-80-104.

       SGC asserts that Colorado's statute of repose bars the Allen Plaintiffs' tort claims against

SGC because: (i) the Allen Plaintiffs seek damages for alleged deficiency in the design, planning,

supervision or construction of the bulkheads; (ii) SGC performed the type of work protected by

Colorado's statute of repose; (iii) SGC is the type of entity protected by Colorado's statute of

repose; and (iv) the six-year repose period expired before the Allen Plaintiffs brought their claims

against SGC. See Motion at 11-16.

Disputed Facts




                                                 3
          Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 4 of 8




       The Allen Plaintiffs have not properly disputed many of the facts asserted by SGC. A

response to a motion for summary judgment:

       must contain a concise statement of the material facts cited by the movant as to
       which the non-movant contends a genuine issue does exist. Each fact in dispute
       must be numbered, must refer with particularity to those portions of the record
       upon which the non-movant relies, and must state the number of the movant's
       fact that s disputed. All material facts set forth in the Memorandum [in support of
       the motion for summary judgment] will be deemed undisputed unless specifically
       controverted.

D.N.M.LR-Civ. 56.1(b) (emphasis added). The Allen Plaintiffs only refer with particularity to

portions of the record for three of the facts they dispute. See Response at 4-5, ¶¶ 6, 15, 16.

Deficiency in Bulkheads

       The Allen Plaintiffs argue that the statute of repose does not apply because there is no

deficiency in the construction of the bulkheads stating:

       Colo. Rev. Stat. Ann. § provides:

               (1)(a) ... all actions against any ... builder ... performing or furnishing
               the design, planning, supervision, inspection, construction, or
               observation of construction of any improvement to real property
               shall ... [not] be brought more than six years after the substantial
               completion of the improvement to the real property
               ...
               (c) Such actions shall include any and all actions in tort, contract,
               indemnity, or contribution, or other actions for the recovery of
               damages for:
               (I) Any deficiency in the design, planning, supervision, inspection,
               construction, or observation of construction of any improvement to
               real property; or
               (II) Injury to real or personal property caused by any such
               deficiency;

       (Emphasis added). The highlighted language shows that for the statute to apply,
       there must be a deficiency in the construction of any improvement to real property.
       If there is no deficiency, the statute does not apply.

Response at 12-13, Doc. 1087, filed February 5, 2021. The Allen Plaintiffs misconstrue the statute

of repose which clearly states it applies where there is a "deficiency in the design, planning ... of

                                                   4
            Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 5 of 8




any improvement to real property."          Colo. Rev. Stat. § 13-80-104 (emphasis added); see

Homestake Enterprises, Inc. v. Oliver, 817 P.2d 979, 983 (Colo. 1991) (en banc) ("We believe,

however, that the legislature intended that [the statute of repose] define 'defect' to include a wide

range of acts or events: that section states that a claim for relief limited by the statute 'shall include

any and all actions in tort ... for any deficiency in the design, planning, supervision, inspection,

construction, or observation of construction of any improvement to real property'") (emphasis

added).

Basis for Tort Liability

          The Allen Plaintiffs dispute that their tort claims are "'predicated on SGC's planning and

construction of bulkheads,'" stating that their tort claims are "predicated on SGC's knowing

creation of a dangerous condition." Response at 3, ¶ 1. The Allen Plaintiffs state that they "are

not alleging that the Bulkheads malfunctioned or were deficiently installed; they are alleging that

SGC's decision to install the Bulkheads is the root cause of the hazardous conditions that

culminated in the August 5, 2015 blowout at the Gold King Mine." Response at 14. SGC's alleged

negligence in deciding to install the bulkheads is within the scope of the statute of repose, because

the decision was a part of "the design, planning ... " of an improvement to real property.

Type of Entity Covered

          The Allen Plaintiffs dispute that SGC is the type of entity covered by the statute of repose.

Response at 16. The Allen Plaintiffs state that "[n]othing in the statute extends liability coverage

to entities such as SGC, a mining company," but do not cite any legal authority to show that SGC

is not the type of entity covered by the statute. Response at 17. SGC is the type of entity covered

by the statute of repose. The statute of repose applies to a "builder or ... engineer ... performing or

furnishing the design, planning, supervision, inspection, construction, or observation of



                                                    5
         Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 6 of 8




construction of any improvement to real property." Colo. Rev. Stat. § 13-80-104(1)(a). It is

undisputed that "SGC planned, supervised, constructed, and inspected the Bulkheads." Motion at

4, ¶ 9; Response at 4, ¶ 9 (admitting that SGC constructed the Bulkheads).

Type of Activity Covered

       The Allen Plaintiffs argue that installation of the bulkheads is not the type of activity

covered by the statute of repose because "the Bulkheads are not 'improvements to real property' as

that term is used in" the statute of repose because "the intention of SGC was not to increase the

value of the land for others in exchange for payment, it was to, among other things, cut off its

reclamation responsibilities and to recover its $5 million dollar [sic] bond." Response at 16-17

(quoting Warembourg v. Excel Elec., Inc., 471 P.3d 1213, 1234 (Colo. App. 2020) ("The principal

factor to be considered in making a determination of whether an activity constitutes an

improvement to real property is the intention of the owner")). The Allen Plaintiffs fail to point

out that Warembourg also states that "[A] permanent fixture ... must be construed as an

improvement to real property." Warembourg v. Excel Elec., Inc., 471 P.3d 1234 (quoting Enright

v. City of Colorado Springs, 716 P.2d 148, 150 (Colo. App. 1985)). The bulkheads are permanent

fixtures because they were installed with the goal "to end perpetual water treatment." Response

at 8, ¶ 14. Elsewhere in their Response, the Allen Plaintiffs state: "There is no question that the

Bulkheads were an 'improvement to real property' under the statute." Response at 19.

       The Allen Plaintiffs also argue that:

       there is a fact issue as to whether Bulkhead No. 1 was installed on SGC property.
       Colo. Rev. Stat. § 13-80-104(3) states that the statue of repose "shall not be asserted
       as a defense by any person in actual possession or control, as owner or tenant or in
       any other capacity, of such an improvement at the time any deficiency in such an
       improvement constitutes the proximate cause of the injury or damage for which it
       is proposed to bring the action." Thus, a fact issue exists to preclude summary
       judgment on this issue.



                                                 6
          Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 7 of 8




Response at 17-18. The Court disagrees. In his Affidavit, Larry Perino, who was SGC's Senior

Planning Engineer, Superintendent of Technical Services, and Reclamation Manager, stated:

"SGC did not own the land on which Bulkhead No. 1 was located" and "SGC did now own the

property on which the American Tunnel Bulkhead No. 1 was located, own any interest in American

Tunnel Bulkhead No. 1, or otherwise possess or control American Tunnel Bulkhead No. 1 at any

time following permanent closure of the American Tunnel Bulkhead No. 1." Doc. 962-1 at 3,

¶¶ 15, 17. The Allen Plaintiffs contend a factual issue exists because in his deposition, Mr. Perino

agreed that Bulkhead 1 "was as close to SGC's property line as could be placed." See Doc. 1087-

1. The statement in Mr. Perino's deposition, that Bulkhead 1 "was as close to SGC's property line

as could be placed," does not demonstrate a genuine issue of material fact with Mr. Perino's

Affidavit, which states that "SGC did not own the land on which Bulkhead was located," because

the deposition statement does not indicate that Bulkhead No.1 was on land owned by SGC. See

Pioneer Centres Holding Co. Employee Stock Ownership Plan and Trust v. Alerus Financial, N.A.,

858 F.3d 1324, 1334 (10th Cir. 2017) ("The district court must draw all reasonable inferences in

favor of the nonmoving party. But an inference is unreasonable if it requires a degree of speculation

and conjecture that renders [the factfinder's] findings a guess or mere possibility").

Opportunity to Prevent Blowout

       The Allen Plaintiffs argue that:

       the issues caused by the Bulkheads were discovered in a reasonable amount of time.
       Four years after construction of the Bulkheads was completed, SGC was urged to
       re-open the Bulkheads to prevent further flooding of the Gold King Mine and to
       avoid a potential blowout. The dangerous condition created by the Bulkheads was
       realized well within the timeframe established under the statute of repose, but SGC
       refused to intervene. SGC should not be shielded from liability for refusing to act.
       ...
       the relevant inquiry is whether SGC had the opportunity to remedy the issues
       caused by the Bulkheads—it did. The fact that other entities owned the land on
       which the Bulkheads were constructed is not dispositive here because SGC was

                                                  7
         Case 1:18-cv-00319-WJ Document 597 Filed 03/31/21 Page 8 of 8




       offered the opportunity to venture onto those lands to open the Bulkheads to prevent
       a blowout.

Response at 18-20 (citations omitted).

       The Allen Plaintiffs' argument is meritless. The statute of repose states "in no case shall

such an action be brought more than six years after the substantial completion of the improvement

to the real property." Colo. Rev. Stat. § 13-80-104(1)(a). The "Allen Plaintiffs agree that

construction [of the bulkheads] was completed in 2003." Response at 18. The statute of repose

thus bars tort actions brought after 2009. The Allen Plaintiffs do not cite any legal authority

demonstrating an exception to the statute of repose's six-year limit for bringing claims.

Sunnyside Gold Corporation's Motion for Summary Judgment on Nuisance Claims

       SGC also filed a motion for a partial summary judgment dismissing the Allen Plaintiff's

nuisance claims against SGC on the ground that the nuisance claims are preempted by the Clean

Water Act and cannot be considered a nuisance under Colorado law. Because it is dismissing the

Allen Plaintiffs' tort claims against SGC on statute of repose grounds, the Court denies SGC's

Motion for partial summary judgment on the Allen Plaintiffs' nuisance claims as moot.

       IT IS ORDERED that:

       (i)     Defendant Sunnyside Gold Corporation's Motion for Partial Summary Judgment

               on Statue of Repose Grounds, Doc. 962, filed December 17, 2020, is GRANTED.

       (ii)    Defendant Sunnyside Gold Corporation's Motion for Partial Summary Judgment

               on Nuisance Claims, Doc. 963, filed December 17, 2020, is DENIED as moot.




                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                 8
